DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species A: Figs. 2-4 & 6-8 (accumulator and refrigerant used, rather than oil tank and oil)
Species B: Fig. 5 (oil tank and oil used, rather than accumulator and refrigerant)

This application contains claims directed to the following patentably distinct sub-species:
Sub-Species 1: Fig. 2-3 (uses accumulator and refrigerant) (fuel sent to engine w/out temp adjust.)(no refrigerant mix between bypass valve 254 and accumulator, no pressure adjust via compressor or expansion valve between 16 and split at HX 36/valve 55) (no compressor bypass valve to bypass compressor) (no orifice)
Sub-Species 2: Fig. 4 (uses accumulator and refrigerant) (fuel sent to engine via mix valve w/temp adjust.) (no refrigerant mix between bypass valve 254 and accumulator, no pressure adjust via compressor or expansion valve between 216 and HX279) (no compressor bypass valve to bypass compressor) (no orifice)
Species B/Sub-Species 3: Fig. 5 (uses oil tank and oil) (fuel sent to engine via mix valve w/temp adjust.)(no oil mix between bypass valve 254 (not labeled) and oil tank, no pressure adjust via compressor or expansion valve between 316 and HX279 (not labeled)) (no compressor bypass valve to bypass compressor) (no orifice)
Sub-Species 4: Figs. 6-7 (uses accumulator and refrigerant) (fuel sent to engine via mix valve w/temp adjust.) (refrigerant mixed between bypass valve 454 and accumulator, pressure adjust via compressor/expansion valves via connection at line between 416 and HX479) (no compressor bypass valve to bypass compressor) (no orifice)
Sub-Species 5: Fig. 8 (uses accumulator and refrigerant) (fuel sent to engine via mix valve w/temp adjust.) (refrigerant mixed between bypass valve 554 and accumulator, pressure adjust via compressor/expansion valves via connection at line between 516 and HX579) (includes compressor bypass valve 560 to bypass compressor 542)(includes orifice 531)
Note: Sub-Species 3 and Species B are the same (Sub-Species 3 is only listed for a complete record of all embodiments).  If Applicant elects either Species B or Sub-Species 3, then the embodiment of Fig. 5 is elected.
The species and sub-species are independent or distinct because they include mutually exclusive characteristics. In addition, these species and sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is identified as being generic.
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply:  a search on all of the above-identified species/sub-species would require diverging search strategies, including different search queries (e.g. different search terms), in order to locate prior art that is pertinent to each.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/sub-species or grouping of patentably indistinct species/sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741